ON MOTION FOR REHEARING OR TO TRANSFER TO THE COURT EN BANC
PER CURIAM:
Plaintiffs argue that they “did not make application for new certificates of ownership ; rather they requested that respondent change the name of the holders of the certificates to reflect the changes of name of the various corporate entities,” which took place in 1968. They tendered a fee of $1.00 per vehicle which they say § 301.190, RSMo, V.A.M.S., requires. We consider this an attempted distinction without a difference. The only purpose for which the $1.00 fee is required by § 301.190 is to obtain a certificate of ownership. Calling it something else does not change the situation. Since the corporations plaintiffs succeeded already had certificates of ownership any certificates issued to show plaintiffs were the owners of these vehicles would necessarily be new certificates of ownership.
Plaintiffs say: “Assuming, for the purposes of argument, that the requests made by appellants to the Director of Revenue constituted a request for a new certificate of ownership, such request should not be considered as determinative of the question presented in appellants’ declaratory judgment action. The specific question presented to the Court is whether or not appellants are required to make such an application under the express provisions of the statutes. Since the decision of the Court relies heavily on the conclusion that appellants applied for certificates of ownership, a rehearing should be granted to consider the appropriate determination based upon the correct facts.” (Plaintiffs’ emphasis.) Our decision is based on our construction of § 301.190 and § 301.140, RSMo, V.A.M.S., which provide the consequences and requirements of a transfer of ownership and which as plaintiffs say must be read together. Reading them together our conclusion is plaintiffs were required to get new certificates of ownership because, under the facts of this case, there was a transfer of ownership which caused the previously issued certificates of registration to expire and terminated plaintiffs’ right to use the previously issued license plates.
The motion for rehearing or to transfer to the court en banc is overruled.